DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a rolling tool, comprising a basic body for fastening the rolling tool in a rolling machine… a profiled part for shaping treatment of a workpiece to be rolled…” in line 1-3. It is unclear if the “basic body” and the “profiled part” are part of the rolling tool or part of the rolling machine. Based on the figures and the specification, the “basic body” and the “profiled part” are part of the rolling machine. Examiner suggests including only the components of the rolling tool in the claim or rewrite claim 1 to be claiming a rolling machine rather than a rolling tool.
Claims 1-11 further limits the recitation “basic body” and “profiled part”. This is unclear since the claim is drawn to a rolling tool and the “basic body” and “profiled part” are not part of the rolling tool.

Regarding claim 10, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is required to review all of the claims for compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper applicant of the prior art. For the purpose of examination over the prior art, the claims are best interpreted to apply art as noted in the 102 rejection below. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wayne (US 1524327).  
Regarding claim 1, Wayne discloses a rolling tool, comprising a basic body (30, 43) for fastening the rolling tool in a rolling machine (Fig. 1-5), and a profiled part (33, 40) for the shaping treatment of a workpiece (a screw) to be rolled, wherein the basic body and the profiled part are of multi-piece structure (interpreted that the parts consists of multiple parts) and structured such that they can be connected to one another and nondestructively separated from one another (can be bolted connected to each other parts as shown in the figures), wherein the basic body and the profiled part, in their interconnected position, are mounted movably relative to one another in a plane perpendicular to the rolling direction while exclusively overcoming the static friction between them. (see pg. 2 line 83- pg.3 line 55 & Fig. 6: no additional element is introduced. Examiner notes that when the slippage of the blank occurs, the basic body and the profiled part moves relative to one another in a plane perpendicular to the rolling direction. In this situation only static friction must be overcome to produce a relative movement between the basic body and the profile part since no other means for producing resistance is claimed. Examiner also notes that resistance i.e. friction is inherent since all materials have friction).
Regarding claim 7, Wayne discloses the rolling tool as claimed in claim 1, characterized in that the basic body and the profiled part are movably connected to one another such that, after a relative movement (during the rolling, the relative movement is not urged back into a starting 
Regarding claim 11, Wayne discloses the rolling tool as claimed in claim 1, characterized in that the profiled part is arranged on the basic body as seen in the radial direction (see Fig. 3: left and right direction) of the workpiece (workpiece would be placed between 33 and 16) to be rolled.
Regarding claim 14, Wayne discloses a rolling machine (Fig. 1-8) having a rolling tool as claimed in claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayne (US 1524327).  
Regarding claim 2, Wayne discloses the rolling tool as claimed in claim 1.
Wayne is silent to characterized in that the degree of the movability along only one axis in the plane perpendicular to the rolling direction is at least 0.1 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the degree of the movability along only one axis in the plane perpendicular to the rolling direction of at least 0.1 mm, since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, it would 
Regarding claim 3, Wayne discloses the rolling tool as claimed in claim 1, characterized in that the profiled part is designed as a threaded rolled part (see Fig. 3: 33 has a thread rolled part. After rolling the material it is rolled part) with a pitch.
Wayne is silent to the degree of the movability along only one axis in the plane perpendicular to the rolling direction is at least 5% of the pitch.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the degree of the movability along only one axis in the plane perpendicular to the rolling direction is at least 5% of the pitch since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, it would have been obvious to choose the range based on the pitch of the thread since the movement is there to prevent pitch misalignment.
Regarding claim 9, Wayne discloses the rolling tool (5) as claimed in claim 1.
Wayne is silent to characterized in that the profiled part (7) has a smaller thickness of 10 mm or less.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the profiled part thickness to 10mm or less since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In order to make a small thread, the size (including the thickness) of the profiled part would have to change accordingly.

Wayne is silent to characterized in that the maximum thickness of the profiled part is between 4 mm and 10 mm, 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum thickness of the profiled part to be between 4 mm and 10 mm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In order to make a small thread, the size (including the thickness) of the profiled part would have to change accordingly.

Allowable Subject Matter
Claims 4-6, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious the rolling tool having "... the basic body  and the profiled part, in their interconnected position, are mounted movably relative to one another in the plane perpendicular to the rolling direction along only one axis, namely a movement axis…" as set forth in claim 4. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 4-6 are deemed patentable over the prior art of record.
negative pressure, magnetism and/or spring force…" as set forth in claim 8. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 8 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
1. 35 U.S.C. 112 Rejections
Applicant argues that amendments were made to correct the cited informalities. Examiner notes that there were no amendments to correct the cited rejections are made. Examiner maintains the 112 rejections.
2. 35 U.S.C. 102 Rejections
Applicant argues that Wayne fails to disclose elements of claim 1. Specifically applicant states, “US' 327 clearly discloses a pivot pin (43), wherein this pivot pin (43) restricts the movement of the plate (40) in relation to the die holder (30). This restriction can clearly be seen when looking at Figure 2 of US' 327. Further, US' 327 explicitly discloses on page 3 (line 31 - 34), that the end of the plate (40) has a pivot pin which is inserted in a corresponding hole of the US' 327 are not exclusively held - in an interconnected position "... by static friction force... .". Rather, US' 327 clearly teaches the person of ordinary skill in the art (POSITA) that the movement between the basic body (die holder 30) and the profiled part (die block 33) and bearing plate 40 should be restricted in a form fitting manner, by the usage of a pivot pin. Therefore, the feature of the independent claim 1 according to which, "... the relative movement between the basic body and the profiled part in a plane perpendicular to the rolling direction while exclusively overcoming the static friction...", is not directly shown in US' 327.”
Examiner notes that the claim nor the invention does not describe that the basic body and the profiled part are exclusively held in an interconnected position by static friction force. Based on the applicant’s disclosure, the basic body and the profiled part are held by “negative pressure, magnetism, and/or spring force” (claim 8 and corresponding figures and specification). 
The claim 1 states “in their interconnected position, are mounted movably relative to one another in a plane perpendicular to the rolling direction while exclusively overcoming the static friction between them”. Examiner notes that even if there is a pivot pin 43, the pivot pin 43 is interpreted as a part of the basic body. The movement between the basic body (30, 43) and the profiled part (33, 40) occurs when the static friction between them is overcome when the slippage occurs at the boxed location as shown below.

    PNG
    media_image1.png
    478
    767
    media_image1.png
    Greyscale


Allowable Subject Matter
Examiner suggests adding claim 4 into claim 1 to make the claims allowable.
Claims 4-6, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious the rolling tool having "... the basic body  and the profiled part, in their interconnected position, are mounted movably relative to one another in the plane perpendicular to the rolling direction along only one axis, namely a movement axis…" as set forth in claim 4. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 4-6 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious the rolling tool having "... in the operating position of the rolling tool in the rolling machine (1), the basic body (6) and the negative pressure, magnetism and/or spring force…" as set forth in claim 8. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 8 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799